Citation Nr: 0816296	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bunions on the left 
and right foot.

2.  Entitlement to a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30 (2007).


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from July 1979 to 
October 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In July 2006, the Board 
remanded the claims for additional development.  


FINDINGS OF FACT

1.  The veteran's bunions on the left and right foot are a 
congenital defect; they were not subject to a superimposed 
injury during service or aggravated by service.  

2.  In June 2003, the veteran underwent foot surgery for 
nonservice-connected conditions.


CONCLUSIONS OF LAW

1.  Bunions on the left and right foot were not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007); 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

2.  A temporary total disability rating due to convalescence 
following June 2003 foot surgery is not warranted.  38 C.F.R. 
§ 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
bunions on the left and right foot.  He argues that his 
bunions are not congenital, that he never had them prior to 
service, and that they are the result of training in steel-
toed boots.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation.  38 
C.F.R. § 3.303(c) (2007).

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990).  Service connection may also be granted for a 
disability that resulted from a defect which was subject to a 
superimposed disease or injury during service.  Id.

The Board initially notes that service connection is in 
effect for residuals of a right ankle injury, and plantar 
warts, right foot.  

The veteran's service medical records do not show any 
relevant treatment.  They include an entrance examination 
report, dated in June 1979, and a separation examination 
report, dated in October 1987, which both show that his feet 
were clinically evaluated as normal, providing evidence 
against this claim.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1988 and 2007.  This 
evidence shows that the veteran was treated for plantar warts 
beginning in 1988, and treatment for right heel symptoms 
beginning in 1997.  The earliest evidence of bunions is found 
in a July 1997 VA progress note, which notes a "bunion" of 
the left small toe, as well as a right heel spur.  See also 
August 1997 VA X-ray report (noting hallux valgus and pes 
planus).  

Private treatment reports from C.T.B., D.P.M., dated in 1998, 
show that the veteran received treatment for foot conditions 
that included hallux valgus, verucca of the right foot, tinea 
pedis, and a hammertoe deformity of the left fifth digit.  
These reports note, "States he has bunions but they do not 
hurt him."  He was noted to have hallux valgus and plantar 
cavus in 1999.  VA reports show that in June 2003, he 
underwent a bunionectomy of the right lower extremity, 
exostectomy at the base of the right fifth metatarsal, and 
resection arthroplasty of the left fifth toe.  

A VA foot examination report, dated in November 2003, notes 
that the veteran has had mildly pronated feet all his life, 
with decreased calcaneal pitch and ulceration at the 
talanavicular joints, and that these conditions are 
congenital, providing highly probative evidence against this 
claim.  The examiner further noted:  "The bunions and 
hammertoes go along with this type of foot structure.  By his 
history and exam I believe his bunions are fully due to his 
congenital foot structure and had nothing to do with his 
military service."  

A handwritten notation indicates that the physician who 
performed the November 2003 examination had been contacted by 
phone, and that the physician stated that the veteran's 
recent bunionectomy of the right foot was not related to his 
service-connected plantar warts, and that his condition was 
congenital with his foot type, and had no relation to his 
warts, providing more medical evidence against this claim.  

A VA foot examination report, dated in October 2007, notes 
that the veteran complained that his boots aggravated his 
bunions during service, and that his feet were not 
symptomatic until 1980.  The diagnoses were bilateral 
planovalgus feet with corrected bunion deformity, status post 
hemiphalangectomy, left fifth toe, and status post surgical 
procedure, right fifth metatarsal base and right heel.  The 
examiner stated that the veteran's bunion disorder is not a 
disease, that it was not aggravated by service, and that it 
is a congenital developmental-type disorder that is best 
described as a "defect."  The examiner stated that the 
veteran's C-file had been reviewed, and that he agreed with 
the opinion in the November 2003 VA examination report, 
providing yet more evidence against this claim.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for bunions, 
and the evidence indicates that his bunions are congenital 
defects which did not become symptomatic until many years 
after service, in 1997 at the earliest.  In this regard, the 
claims file contains two competent opinions which state that 
the veteran's bunions are congenital, and the October 2007 VA 
opinion states that his bunions are a congenital "defect."  
Furthermore, there is no evidence of an inservice 
superimposed injury to the veteran's bunions, and the October 
2007 examiner states that the veteran's bunions were not 
aggravated by his service.  There is no countervailing, 
competent opinion of record.  Finally, there is no competent 
evidence to show that the veteran's bunions on the left and 
right foot were caused or aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, this claim is based on the contention that bunions 
on the left and right foot are not congenital defects, and 
that they are related to service that ended many years ago, 
in 1987.  These assertions are not contentions capable of lay 
diagnosis.  See Espiritu; Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).    

In this case, the service medical records, indicating no 
treatment for the claimed disorder in service, in conjunction 
with the post-service medical record, indicating that the 
veteran's bunions on the left and right foot are congenital 
defects that were not subject to a superimposed injury during 
service, as well as two medical opinions that clearly provide 
evidence against this claim, outweigh the veteran's 
contention that the claimed disorder is related to his 
service.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he is entitled to a temporary total 
disability rating due to convalescence following his June 
2003 surgery, during which he underwent a bunionectomy of the 
right lower extremity, exostectomy at the base of the right 
fifth metatarsal, and resection arthroplasty of the left 
fifth toe.  

A total disability rating will be assigned effective the date 
of hospital admission or outpatient treatment and continuing 
for a period of one, two, or three months from the first day 
of the month following hospital discharge or outpatient 
release if the treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence.  38 C.F.R. § 4.30 (2007).  

In this decision, the Board has determined that service 
connection for bunions on the left and right foot is not 
warranted.  Therefore, there is no legal basis to consider 
the veteran's claim of entitlement to a temporary total 
disability rating due to convalescence following his June 
2003 foot surgery.  As service connection for bunions on the 
left and right foot has not been established, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  With regard to the claim for a temporary total 
disability rating for convalescence pursuant to 38 C.F.R. § 
4.30, as the law and not the evidence is dispositive of this 
appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. 
App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.). 

With regard to the claim for service connection, a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in April and September of 2003, and 
August 2006, the veteran was notified of the information and 
evidence needed to substantiate and complete the claim.  The 
April and September of 2003 VCAA notices complied with the 
requirement that the notice must precede the adjudication.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in November 2007, and in any event, as the claim has 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations, 
and etiological opinions have been obtained.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for bunions on the left and right foot is 
denied.  

A temporary total disability rating for convalescence 
pursuant to 38 C.F.R. § 4.30 (2007) is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


